Title: José Corrêa da Serra to Thomas Jefferson, 9 December 1814
From: Corrêa da Serra, José
To: Jefferson, Thomas


          Sir  Philadelphia 9 Decr 1814.
          I am in Philadelphia returned again to my old train of Life, that is reading and walking. From the inclosed you will see that i have not forgotten the cement for your cisterns. That alone would have occasioned this Letter, but i have matter of much more importance to communicate to you. The Last arrivals have brought english and french papers, pamphlets and Letters which i wish i could put under your eyes, to give you a just idea of what is going in Europe. No favourable result is to be expected from Vienna; war is adjourned. So far you know already and from better sources, but what is very important and remarkable, and which only an attentive Lectures of a great number of the above materials can show, is that the only ally that you have now in Europe, and a powerful one, if properly seconded, is public opinion, which has sprung again in Europe immediately after the pressure of circumstances has disappeared, wishing for rest and deprecating ambition. Your enemies with their papers and pamphlets strive to persuade Europe that this country is the nest of antimonarchical jacobinism and this government the tail of Bonaparte, to be severely chastised and crushed Like him. It seems as if they wished to raise a crusade against this country. The papers of the continent sympathize with you, and consider you as a nation wronged by a piratical and ungenerous mode of warfare. The british government writers speak of american insolence the necessity of punishing this country, and the interest of Monarchs. The continental papers seem far from partaking this opinion, and even in England i see from the opposition papers many people do not partake it. As you are remained alone on the theatre all the eyes are turned on you and your contest. A dignified resistance without imitating what the continent highly disapproves in them, and causes their feelings to be on your side is the only means to conserve this advantage of public opinion, which is in this case what the weather gage is in naval combats. Such line of conduct and pinching trade are the only means of bringing honorable peace.
          You intended to write to the President on an object which was incidental in a conversation. I earnestly entreat you now to employ all your influence to suspend it. In the present moment it must have a deleterious effect instead of doing good, it could serve to excite the fellow feelings of many powerful people, and give pretext to excite an ill will where it does not exist. Al The same capital employed on the trade would be more profitable and without inconvenient. I know at present from good authority that the two points in question have not been neglected in the Last obstinate Law suit as they were before, but for personal reasons have been much contemplated. This is so natural, that i wonder the possibility of it did not occur to the gentleman that mentioned them, together with the natural reflection that sixteen years might bring very material changes. All this i submit to your wisdom, i dare not give advices to such a man as you, but i make just and friendly representations.Most sincerely yours
          J. Corrèa de Serra
         